1                               UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3     VICTOR TAGLE,                                     Case No. 2:18-cv-01031-GMN-VCF

4                                           Plaintiff                ORDER
             v.
5
      CORRECTIONS CORPORATION
6     AMERICA et al.,

7                                      Defendants

8
     I.     DISCUSSION
9
            This is a “tort action” filed by a pro se prisoner in the custody of the Nevada
10
     Department of Corrections (“NDOC”) who is being housed at a private prison in Eloy,
11
     Arizona. On December 26, 2018, this Court issued an order denying Plaintiff’s application
12
     to proceed in forma pauperis because Plaintiff had “three strikes” pursuant to 28 U.S.C.
13
     § 1915(g). (ECF No. 4). The Court informed Plaintiff that if he did not pay the $400.00
14
     filing fee in full within 30 days from the date of that order, the Court would dismiss the
15
     action without prejudice. (Id.) The 30-day period has now expired and Plaintiff has not
16
     paid the full filing fee of $400.00.
17
            A.      Motion for Reconsideration
18
            Plaintiff filed a motion for reconsideration.   (See ECF No. 6).      A motion to
19
     reconsider must set forth “some valid reason why the court should reconsider its prior
20
     decision” and set “forth facts or law of a strongly convincing nature to persuade the court
21
     to reverse its prior decision.” Frasure v. United States, 256 F.Supp.2d 1180, 1183 (D.
22
     Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented with newly
23
     discovered evidence, (2) committed clear error or the initial decision was manifestly
24
     unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J v.
25
     Acands, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is not an
26
     avenue to re-litigate the same issues and arguments upon which the court already has
27
     ruled.” Brown v. Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288 (D. Nev. 2005). The
28                                             1
1    Court denies this motion because it finds that it did not commit clear error in its initial

2    decision.

3           B.     Dismissal

4           District courts have the inherent power to control their dockets and “[i]n the

5    exercise of that power, they may impose sanctions including, where appropriate . . .

6    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

7    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

8    to prosecute an action, failure to obey a court order, or failure to comply with local rules.

9    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

10   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal

11   for failure to comply with an order requiring amendment of complaint); Carey v. King, 856

12   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

13   pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833

14   F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson

15   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and

16   failure to comply with local rules).

17          In determining whether to dismiss an action for lack of prosecution, failure to obey

18   a court order, or failure to comply with local rules, the court must consider several factors:

19   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

20   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

21   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

22   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

23   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

24          In the instant case, the Court finds that the first two factors, the public’s interest in

25   expeditiously resolving this litigation and the Court’s interest in managing the docket,

26   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

27   in favor of dismissal, since a presumption of injury arises from the occurrence of

28                                                  2
1    unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See

2    Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy

3    favoring disposition of cases on their merits – is greatly outweighed by the factors in favor

4    of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

5    the court’s order will result in dismissal satisfies the “consideration of alternatives”

6    requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

7    F.2d at 1424. The Court’s order requiring Plaintiff to pay the full filing fee within 30 days

8    expressly stated: “It is further ordered that this action will be dismissed without prejudice

9    unless Plaintiff pays the $400.00 filing fee in full within thirty (30) days from the date of
10   this order.” (ECF No. 4). Thus, Plaintiff had adequate warning that dismissal would result

11   from his noncompliance with the Court’s order to pay the full filing fee within 30 days.

12   II.    CONCLUSION

13          It is therefore ordered that this action is dismissed without prejudice based on

14   Plaintiff’s failure to pay the $400.00 filing fee in compliance with this Court’s December

15   26, 2018, order.

16          It is further ordered that the motion for reconsideration (ECF No. 6) is denied.

17          It is further ordered that the Clerk of Court close the case and enter judgment

18   accordingly.

19
20                       5 day of February 2019.
            DATED THIS ____
21

22                                                     Gloria M. Navarro, Chief Judge
                                                       United States District Court
23

24

25

26
27

28                                                3
